Citation Nr: 1017775	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression as secondary to service-connected myeloma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in February 2010.  A 
transcript of this proceeding is associated with the claims 
file.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has also been diagnosed with depression and during 
the February 2010 Board hearing the Veteran testified 
regarding his belief that his psychiatric problems are 
secondary to his service-connected myeloma.  Although not 
claimed by the Veteran, the Board is expanding his original 
claim to include all acquired psychiatric disorders.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a 
claim for the affliction his mental condition, whatever it 
is, causes him].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder that he believes was incurred as a 
result of his service, as well as due to his service-
connected myeloma.  

In the present case, the Board finds that additional 
development is necessary.  Initially, the Veteran has not 
received appropriate notice as to the claim on appeal.  The 
February 2007 notice letter in this case was specific to PTSD 
and did not contain the requirements for service connection 
on a secondary basis as the Veteran is now claiming.  As 
such, a new notice letter that includes the requirements for 
establishing service connection on a secondary basis is 
required.  

Additionally, an examination is necessary.  The Board notes 
that the Veteran has current diagnoses of depression and PTSD 
(see VA outpatient treatment records dated from November 2006 
to July 2008) and is service-connected for myeloma.  As 
above, in February 2010, the Veteran testified before the 
Board that that his current psychiatric conditions, including 
depression and PTSD, are related to his service-connected 
myeloma.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

Under the facts and circumstance of this case, the Board is of 
the opinion that the Veteran should be afforded a VA examination 
in an attempt to determine the etiology of the Veteran's 
depression and PTSD, and whether either disorder is related to 
the aforementioned service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby advised that he may submit additional 
evidence in support of his claim for PTSD, including 
independent evidence that may corroborate the occurrence of 
his reported stressors.  In this regard, the Board notes in a 
claim of service connection for PTSD, if the reported 
stressor is not related to combat with the enemy, there must 
be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's claim 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include posttraumatic stress disorder 
(PTSD) and depression as secondary to 
service-connected myeloma.  

Specifically, the Veteran should be 
apprised of any information and medical or 
lay evidence not of record that is 
necessary to substantiate the claim.  This 
should include the elements of a service 
connection claim on both a direct and 
secondary basis.  The letter should also 
explain what evidence VA will seek to 
provide and what evidence the claimant is 
expected to provide.  Also, the letter 
should explain that the Veteran may submit 
additional evidence in support of his 
claim for PTSD, including independent 
evidence that may corroborate the 
occurrence of his reported stressors.  
Additionally, the notice should explain 
how disability ratings and effective dates 
are determined.  A copy of the notice 
letter should be included in the claims 
file.

2.  Thereafter, schedule the Veteran for 
an examination by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review is accomplished. 

a.	If  (and only if) the Veteran 
submits independent evidence that 
corroborates his reported 
stressors, the RO must specify, 
for the examiner, the stressor(s) 
determined to be established by 
the record.  The examiner should 
further be instructed that only 
the verified stressor(s) may be 
considered for the purpose of 
determining whether that event was 
sufficient to have caused the 
current psychiatric symptoms, and 
determining whether the diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied by 
both the in-service stressor and 
the current symptomatology.  

b.	If (and only if) the RO identifies 
a corroborated stressor, the 
examiner is requested to offer an 
opinion as to whether PTSD is 
present, and, if so, is it at 
least as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of 
less than 50 percent) that his 
current symptomatology can be 
attributed to his in-service 
experience(s).  If the answer is 
no, an opinion is requested, as to 
whether it is at least as likely 
as not that any currently 
demonstrated PTSD disorder is 
caused or aggravated by the 
service-connected myeloma.

c.	As to any psychiatric disorder 
other than PTSD, the examiner is 
requested to provide an opinion as 
to whether it is at least as 
likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., 
a probability of less than 50 
percent) that any currently 
diagnosed psychiatric disorder is 
causally related to the Veteran's 
military service.  If the answer 
is no, an opinion is requested, as 
to whether it is at least as 
likely as not that any currently 
demonstrated psychiatric disorder 
is caused or aggravated by the 
service-connected myeloma.

d.	A rationale should be provided for 
any opinion offered.  

e.	If the foregoing cannot be 
answered on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


